Citation Nr: 1516636	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 (service connection for low back and right foot disorders) and August 2013 (service connection for PTSD) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The issue of service connection for PTSD has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  
 
In January 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Denver, Colorado, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran injured the right foot in service.

2.  The Veteran has a current right foot disorder characterized by callouses and a fifth metatarsal fracture status post osteotomy.

3.  The current right foot disorder is not related to service.

4.  The Veteran has a current DSM-IV diagnosis of PTSD.

5.  Service connection for alcohol abuse or polysubstance abuse on a direct basis is precluded by law.

6.  An in-service stressor sufficient to cause PTSD has not been corroborated by evidence of record.

7.  The current PTSD is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In February 2011 (service connection for low back and right foot disorders) and December 2012 (service connection for PTSD) letters sent prior to the initial denial of the claims, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, Social Security Administration disability benefit records, the January 2015 Board hearing transcript, VA examination reports and medical opinions, and the Veteran's written statements.

VA examined the Veteran for a right foot disorder in June 2011.  The VA examiner reviewed the claims file, interviewed the Veteran about past and present right foot disorder symptoms, performed a physical examination, and provided a medical opinion about whether the diagnosed right foot disorders are related to service.  The Board finds that the June 2011 VA examination report and medical opinion are adequate to assist in determining the nature and etiology of the claimed right foot disorder; therefore, no further VA examination or medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).
 
Similarly, VA provided a psychiatric examination in August 2013.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present psychiatric symptoms, recorded clinical observations and findings, and provided an opinion about whether the diagnosed psychiatric disorders are related to service.  The Board finds that the August 2013 VA examination report and medical opinion are adequate to assist in determining the nature and etiology of the claimed PTSD; therefore, no further VA examination or medical opinion is needed.  Id.

As indicated under the facts and circumstances in this case, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  See Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the issues addressed on the merits in this decision.
Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Foot Disorder

The Veteran asserts that a current right foot disorder is related to service.  Specifically, the Veteran contends that the right foot developed warts and a bunion while wearing boots in service, and that the associated pain and discomfort have been continuous since service separation.  See January 2015 Board hearing transcript at 2-3.

Initially, the Board finds that the Veteran injured the right foot in service.  Service treatment records from October 1979 show that the Veteran complained of right ankle pain and was diagnosed with right foot tendonitis.  The service medical clinician prescribed  boot padding as treatment.  The service treatment records do not include any additional complaints, symptoms, or treatment related to the feet.

The Board next finds that the Veteran has a current right foot disorder characterized by callouses and a fifth metatarsal fracture status post osteotomy (bunionectomy).  The June 2011 VA examination report includes these diagnoses after physical examination and x-ray testing.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current right foot disorder is related to service.  The June 2011 VA examiner opined that the right fifth metatarsal fracture status post osteotomy and right foot calluses are less likely than not caused by or the result of military service.  The VA examiner explained that the Veteran was seen in October 1975 for right peroneal tendonitis, but that there was no acute or chronic right foot condition in service to which the current right foot disorder could be related.

During the January 2015 Board hearing, the Veteran testified that right foot warts and a right foot bunion began in service and have been continuous since service separation; however, the Board finds that the weight of the evidence is against finding that right foot warts or a right foot bunion were present during service.  Tendonitis is a foot injury involving inflammation of tendons and tendon muscle attachments, which is distinct from the skin lesions and bone abnormalities that are characteristic of warts and bunions, respectively.  See Dorland's Illustrated Medical Dictionary 260, 1881, 2075 (32d ed. 2012).  Foot padding was prescribed to treat the in-service tendonitis, not warts or a bunion, as described by the Veteran during the January 2015 Board hearing.  See Board hearing transcript at 4.  The service treatment records appear to be complete, and the Veteran has not indicated otherwise. 

Other than the one instance of treatment for tendonitis discussed above, there are no additional complaints, symptoms, or treatment related to the feet.  In contrast, the Veteran presented for in-service treatment of multiple other conditions, including back pain, a gastric ulcer, headaches, facial skin irritation, vomiting, and, more significantly, the right foot tendonitis described above.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, including a right foot injury, it is likely that any complaints, symptoms, or treatment for a right foot bunion or warts would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a right foot disorder - other than the distinctly different right peroneal tendonitis - or related symptoms weighs against finding that the Veteran incurred a right foot bunion or warts in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The service treatment records also include the September 1976 report of medical history completed by the Veteran at service separation.  The Veteran denied any current or past symptoms of right foot trouble in the September 1976 report; however, the Veteran recently testified that he did not report such history because he was interested in getting out of service quickly, and that reporting a history of right foot trouble would keep him in service longer.  See Board hearing transcript at 5-6.  The Board does not afford this particular testimony any probative weight on the question of whether there was a history of a right foot bunion or warts in service because the Veteran's recent testimony to justify not listing a history of right foot trouble at service separation is inconsistent with the Veteran's contemporaneous denial of a history of foot trouble and affirmation of a history of recurrent back pain, swollen or painful joints, frequent or severe headaches, and pain or pressure in the chest.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because recent lay evidence about a wound in service was internally inconsistent with the veteran's contemporaneous lay statements that he had not received any wounds in service); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Additionally, the record reflects that a right foot bunionectomy (or osteotomy) was performed in 1997, over 20 years after service separation.  The record does not include any evidence of an earlier bunionectomy.

For these reasons, the Board finds that the current right foot disorder, to include callouses and a fifth metatarsal fracture status post osteotomy, is not related to service.  Because the preponderance of the evidence is against the claim for service connection for a right foot disorder, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran contends that current PTSD is related to service.  The Veteran has asserted two potential causes, including his wife's miscarriage during service, and being in the vicinity of active tanks during basic training.  See July 2012 VA Form 21-0781.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Board finds that the Veteran has a current DSM-IV diagnosis of PTSD.  The August 2013 VA examination report includes a PTSD diagnosis in accordance with the criteria found in the DSM-IV.  

Additionally, while the August 2013 VA examination includes a current cocaine dependence disorder, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation can only be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 
38 U.S.C.A. § 105(a) when a drug abuse disability is secondary to or is caused by a service-connected disorder.  See Allen v. Principi, 237 F.3d 1368, 1376-82 (Fed. Cir. 2001).  The Veteran has not asserted and the record does not otherwise suggest that the cocaine dependency disorder is secondary to, or a symptom of, a service-connected disability.

On review of all the evidence, lay and medical, the Board finds that an in-service stressor sufficient to cause PTSD has not been corroborated by evidence of record.  During the January 2015 Board hearing and in written statements to the Board, the Veteran has asserted that PTSD began when he was unable to provide mental and emotional support to his wife during pregnancy complications that resulted in a miscarriage.  See July 2012 VA Form 21-0781; January 2015 Board hearing transcript at 14-15.  The Veteran testified that he was unable to return from an overseas deployment to provide the support his wife needed, and that she later attempted suicide.  See id. at 16.  The Veteran reports he began to abuse drugs and experience mental health symptoms after this event.  See August 2013 VA examination report.  In July 2013, VA verified that the Veteran's wife had a miscarriage while the Veteran was serving in the military.  

While the evidence of record confirms this in-service stressor, the August 2013 VA examiner opined that this in-service stressor is not sufficient to cause PTSD.  As explained in more detail below, the VA examiner's rationale reflects that a miscarriage is not the type of event typically seen as leading to PTSD, and that, in this case, the PTSD is attributable to other causes.

As to the Veteran's assertion of PTSD due to wandering into a tank firing range at Fort Knox, the VA examiner explained that the Veteran did not focus on that event as a stressor.  Similarly, as discussed in more detail below, the VA examiner opined that the current PTSD was caused by stressors that occurred while the Veteran was in prison.  For these reasons, even though the alleged stressor of wandering into a tank firing range at Fort Knox has not been confirmed, the Board finds that additional development to verify this stressor is not necessary because the Veteran did not identify that event as a stressor to the VA examiner.  See 38 U.S.C.A. 
§ 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current PTSD is related to service.  In the August 2013 VA PTSD examination report, the VA examiner opined that it is at least as likely as not that all current PTSD symptoms are due to events that the Veteran experienced and witnessed while incarcerated in the 1990s.  To the extent that the VA examiner's opinion could be construed as evidence that PTSD may be at least as likely as not not related to events from incarceration, and therefore possibly related to service, the VA examiner provided additional detail explaining the opinion.  Specifically, the VA examiner opined that it is less likely than not that the PTSD is due to service, while also apportioning 80 percent of the Veteran's psychiatric problems to cocaine abuse, and 20 percent to PTSD unrelated to military service.  

The VA examiner explained that the Veteran denied any mental health symptoms at service separation in 1976, and that drug and alcohol abuse did not begin until the 1980s.  The VA examiner's rationale also reflects that a miscarriage is not the type of event typically seen as leading to PTSD.  According to the VA examiner, the events the Veteran did have while incarcerated, including witnessing rape, serious injury, and fearing for his life, would cause PTSD.  Based on this evidence, the VA examiner opined that, to a reasonable degree of psychological certainty, the in-service stressor (wife's miscarriage) did not lead to development of PTSD.  This discussion, when paired with the figures above, reflects the VA examiner's opinion that 80 percent of the Veteran's psychiatric symptoms are related to post-service cocaine abuse, while the remaining 20 percent of psychiatric symptoms are related to PTSD due to post-service incarceration.  In sum, the VA examiner's opinion and supporting rationale weigh in favor of finding that the PTSD is not related to service.  There are no additional medical opinions in the record to show that PTSD or any other psychiatric disorder is related to service.

As the weight of the evidence is against finding that the current PTSD is related to service, the Board finds that the criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right foot disorder is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Service Connection for a Low Back Disorder

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for service connection for a low back disorder.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.

The Veteran asserts that a current low back disorder is related to marching exercises during boot camp.  See January 2015 Board hearing transcript at 8.  VA examined the low back in June 2011.  The June 2011 VA examiner opined that current lumbar spine degenerative joint disease is less likely as not caused by or a result of service.  The rationale noted that the Veteran reported a history of recurrent back pain at service separation, but that the Veteran did not seek medical attention for recurrent low back pain while in service.  The VA examiner stated that the Veteran was seen once after service separation at Fitzsimmons Army Medical Center, where x-ray was negative and malingering was suspected.

On review of the service treatment records, the Board finds that the June 2011 VA examiner's medical opinion relied on an inaccurate factual premise.  The service treatment records document a complaint of mid back pain in May 1976 and a complaint of low back pain in June 1976.  During treatment for the low back pain in June 1976, the Veteran reported a history of trauma to the low back.  In the report of medical history completed in September 1976, the Veteran described a back injury from May 1975 that caused recurrent discomfort.

While the June 2011 VA examiner noted the correct date of the treatment for low back pain at Fitzsimmons Army Medical Center when discussing the claims file, the medical opinion is not clearly based on an accurate history, which includes in-service treatment for back pain.  Given these facts, the Board finds that the Veteran has not been provided with an adequate VA medical opinion on the issue of service connection for a low back disorder; therefore, a remand for an adequate VA medical opinion, based on an accurate history, is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Barr.

Accordingly, the issue of service connection for a low back disorder is REMANDED for the following action:

1.  Direct the claims file to the VA examiner who conducted the June 2011 VA examination for an addendum opinion supported by reasons.  If the examiner is not available, direct the claims file to another reviewer for an opinion.  If the reviewer determines that an additional examination is needed in order to offer a medical opinion, such an examination should be scheduled.

The VA examiner should review all pertinent evidence of record, including the evidence outlined in the instant Board Remand.  The VA examiner is asked to prepare the following addendum opinion:

Is it at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed lumbar spine degenerative joint disease is caused by or etiologically related to marching exercises performed at Fort Knox?  When providing this opinion, please note that the Veteran served at Fort Knox from August 25, 1975 to September 20, 1976, and address the May 1976 treatment for mid back pain, and the June 1976 treatment for low back pain.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2.  When the development above has been completed, the issue of service connection for a low back disorder should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


